Dewey, J.
In the opinion of the court this case does not fall within the provisions of the St. of 1836, c. 279, declaring contracts for the sale of stocks to be absolutely void unless the party contracting to sell such stocks is at the time the owner of such stocks. The contract was to sell the plaintiff’s Fitchburg Railroad stock and invest the proceeds in Essex Company stock, which was subsequently to be sold for the benefit of both parties, who were to divide the profits upon certain agreed principles, and leaving the burden of the loss, if one occurred, upon the defendant. But this not being the case provided for by the statute, the promissory note given to adjust the eventual loss is not to be held void. Nor will the further objections urged, that the contract was in contravention of the policy of the statute, and that it is substantially a wager on the value of certain stocks at a future day, upon the case stated, sustain the defence to the note. Judgment for the plaintiff.